Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 5/10/21 do not overcome the rejection of claim 8 and its dependent claims over Nakada and Konno. The discussion of the rejection has been updated as necessitated by the amendments. A new ground of rejection for claim 8 and its dependent claims under 35 USC 112(b), necessitated by the amendments, is also set forth below. Claims 31-39 are allowed in light of the amendments. 

Claim Rejections - 35 USC § 112
Claims 8-10, 14-16, 18-19, 29-30, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 and its dependent claims recite a refrigerating machine oil “comprising a poly(meth)acrylate as a base oil”, and have now been amended to recite that the refrigerating machine oil further comprises a base oil other than the hydrogenated poly(meth)acrylate. The claim also recites that “a content of the base oil is 80% by mass or more, based on the total amount of the refrigerating machine oil”. In light of the amendment, it is not clear what is meant by “the base oil”, since the claim now recites two base oils. Applicant should amend the claim to clarify whether “the base 


Claim Rejections - 35 USC § 103
Claims 8-10, 14-16, 18-19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP 2016-98284) in view of Konno (WO 2015/178233 A1).
An English-language machine translation of Nakada (from the equivalent document JP 6371202), which was attached to the office action mailed 5/18/20, has been used in setting forth this rejection. In paragraph 1 Nakada discloses a method for producing an acrylic polymer having no terminal vinyl group, which is characterized by performing a hydrogenation reaction after radical polymerization. Paragraph 1 of Nakada also discloses a refrigerating machine oil comprising the acrylic polymer, as recited in claim 8. In paragraph 11 Nakada discloses that the method comprises polymerizing a (meth)acrylic acid ester, leading to a poly(meth)acrylate polymer, as recited in claim 8. In paragraph 26 Nakada discloses that the acrylic polymer preferably has a terminal vinyl group content of 1% by mass or less, most preferably 0% by mass, indicating a terminal carbon-carbon double bond content within the range recited in claim 8. In paragraph 15 Nakada discloses that suitable (meth)acrylic acid monomers include various alkyl (meth)acrylic acid monomers meeting the limitations of claims 8 and 15, including ethyl (meth)acrylate, meeting the limitations of claims 14. In paragraphs 12 and 27 Nakada discloses that the acrylic polymer has a number average molecular weight of preferably less than 2,000, leading to an average degree of 
i) Nakada does not disclose the viscosity of the poly(meth)acrylate polymer or the overall refrigerating machine oil.
ii) In paragraph 37 Nakada discloses that CFC 134a, which is 1,1,1,2-tetrafluoroethane, is a suitable refrigerant, but does not disclose the specific refrigerant mixtures of claims 8-9, and does not disclose the inclusion of an unsaturated hydrocarbon refrigerant, as recited in claim 10. 
iii) Nakada does not explicitly disclose a refrigerating machine oil comprising an additional base oil other than hydrogenated poly(meth)acrylate, as recited in amended claim 8, and having the total base oil concentration recited in amended claim 8.
iv) Nakada does not disclose the ratio of refrigerating machine oil to refrigerant. 
With respect to i), an English-language equivalent of Konno, U.S. PG Pub. No. 2017/0218292, has been used in setting forth this rejection. In paragraphs 6, 11, and 13 Konno discloses a refrigerating machining oil comprising a poly(meth)acrylate corresponding to that of Nakada. In paragraphs 34-35 Konno discloses that the poly(meth)acrylate preferably has a viscosity within the ranges recited in claim 8.
With respect to ii), in paragraph 12 Konno discloses that the refrigerant used in combination with the poly(meth)acrylate can be the refrigerants recited in claims 8-9 and 31, including unsaturated hydrofluorocarbons as recited in claim 10. In paragraphs 67-68 Konno discloses specific suitable refrigerants recited in claims 18-19.
With respect to iii), Konno discloses in paragraphs 39-40 that the refrigerating machine oil can comprise a base oil other than the poly(meth)acrylate base oil, meeting 
With respect to iv), in paragraph 96 Konno discloses blending a refrigerating machine oil with a refrigerant, and in paragraph 71 Konno more broadly discloses that a refrigerating machine oil is usually mixed with a refrigerant. In paragraph 71 Konno further discloses that the ratio of refrigerating machine oil to refrigerant is 1 to 500 parts by weight of refrigerating machine oil to 100 parts by weight of refrigerant, preferably 2 to 400 parts by weight of refrigerating machine oil to 100 parts by weight of refrigerant, falling within or encompassing the ranges recited in claims 8 and 29-30. 
Preparing the poly(meth)acrylate of Nakada to have the viscosity of Konno, and using the refrigerants of Konno as the refrigerant in the composition of Nakada to form a composition comprising the poly(meth)acrylate in the amounts taught by Konno and Nakada therefore meets the limitations of amended claims 8-10, 14-16, 18-19, and 29-30. It is noted that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to prepare the poly(meth)acrylate of Nakada to have the viscosity of Konno, since Konno teaches in .

Allowable Subject Matter
Claims 31-39 are allowed. Claim 31 has been amended to incorporate the limitations of claim 39, which was indicated as containing allowable subject matter in the previous office action. Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Amended claims 31-33 and claim 39 require the composition to comprise 30% by mass or less of hydrogenated poly(meth)acrylate based on the total amount of poly(meth)acrylate. The prior art, as exemplified by Nakada and Konno, does not teach or render obvious mixing hydrogenated and non-hydrogenated poly(meth)acrylates in refrigerating machine oils in such proportions, and one of ordinary skill in the art would not have been motivated to 
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Newly added claim 41 contains the same limitation as claim 39 and would be allowable for the same reasons as discussed for claims 31-33 and 39 above.

Response to Arguments
Applicant's arguments filed 5/10/21 regarding claim 8 have been fully considered but they are not persuasive. Applicant argues that neither Nakada nor Konno teach or suggest a composition comprising the hydrogenated poly(meth)acrylate base oil and another base oil at the same time. However, as discussed in the above rejection, Konno . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771